DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-17 and 30-31 have been canceled.
	Claims 18-24, 26-29 and 33-38 are rejected.
	Claims 25 and 32 are objected.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 27 and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dowd (US 5,381,839).
	With respect to claim 27, Dowd discloses a liquid dispensing device 10 (funnel apparatus), as shown in Fig. 1, having: an upper funnel chamber section 14 (fluid collection member) including a rim, as shown in the figure below; and a central portion, as shown in the figure below; and a plurality of tubular members 20 (runner tubes) extending away from the fluid collection member 14, as shown in Fig. 1; wherein each of the plurality of runner tubes 20 comprises an elongated section 26 (upper section), as shown in Fig. 1; an attaching means 102 (flexible section, see col. 4, lines 54-68, elements 104, 118, 108 are flexible), as shown in Fig. 3A; and a lower section 34, 54, as shown in Fig. 1; wherein a stiffness of the flexible section 102 is smaller than a stiffness of the upper section 26, as shown in Fig. 3B; and wherein the stiffness of the flexible section 102 is smaller than a stiffness of the lower section 34, as shown in Fig. 3B.

	With respect to claim 35, Dowd discloses wherein the flexible section 102 is between the upper section 26 and the lower section 54, as shown in Fig. 3B.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 18-24, 26, 28, 29, 33, 34 and 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over Dowd (US 5,381,839).
	With respect to claim 18, Dowd discloses a liquid dispensing device 10 (funnel apparatus), as shown in Fig. 1, having: an upper funnel chamber section 14 (fluid collection member) having a rim, as shown in the figure below; and a central portion, as shown in the figure below; and a plurality of tubular members 20 (runner tubes) extending away from the fluid collection member 14, as shown in Fig. 1; wherein a lower end 34, 54, of each of the plurality of runner tubes 20 is configured to be inserted into a respective opening 38 (input port hole) of a plurality of input port holes 38 of liquid containers 36, as shown in Fig. 1. 

           
    PNG
    media_image1.png
    310
    491
    media_image1.png
    Greyscale
                   

	Dowd lacks the plurality of runner tubes configured to be inserted into a respective input port hole of a plurality of input port holes of a filter assembly.  However, this limitation has been considered a recitation of the intended use of the claimed invention which must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, the device disclosed by Down includes all the claimed structure and therefore, it is inherent and/or obvious that it is capable of performing the intended use.  Furthermore, it would have been obvious to one of ordinary skill to use the device disclosed by Down in a filter assembly since one of ordinary skill would recognize to use the device according to a desired application.  The filter assembly is not being positively claimed as part of the funnel apparatus, but only as to where the tubes will be used.  A plurality of containers may be considered part of a filter assembly, for example, the embodiment of Fig. 5 includes a screen 86 and Fig. 6 includes a screen 120, and therefore, it is obvious that the device disclosed by Dowd can be used in a filter assembly.

	With respect to claim 19, Dowd discloses wherein each of the plurality of runner tubes 20 includes an attaching means 102 (flexible section, see col. 4, lines 54-68, elements 104, 118, 108 are flexible) including sections 104, 118, 108 (plurality of folds, a plurality of ribs, or a plurality of frustra shapes), as shown in Fig. 3A.

	With respect to claim 20, Dowd discloses wherein the funnel apparatus 10 is made of a plastic material (see col. 5, lines 46-48).

	With respect to claim 21, Dowd lacks wherein the funnel apparatus is made of a rubber material.  However, this would have been obvious to one of ordinary skill in the art in order to provide a durable and flexible material since one of ordinary skill would recognize to choose a desired material according to a desired application (see MPEP 2144.07 which states as obvious “The selection of a known material based on its suitability for its intended use”).  

	With respect to claim 22, Dowd discloses wherein the central portion of the fluid collection member of the funnel apparatus 10 is of a cone shape, as shown in the figure above.

	With respect to claim 23, Dowd discloses wherein a top of the cone shape is lower than a top of the rim of the fluid collection member 14 of the funnel apparatus 10, as shown in the figure above.

	With respect to claim 24, Dowd discloses wherein each of the plurality of runner tubes 20 includes a proximate end connected to the fluid collection member 14, as shown in Fig. 1; and a distal end away from the fluid collection member 14, as shown in Fig. 1; wherein a diameter of the proximate end is larger than a diameter of the distal end, as shown in Fig. 1A.

	With respect to claim 26, Dowd discloses wherein the plurality of runner tubes 20 comprises a first runner tube; a second runner tube; a third runner tube; and a fourth runner tube; wherein the plurality of runner tubes 20 are equally spaced along a circumferential perimeter, as shown in Fig. 1.

	With respect to claim 28, Dowd discloses a liquid dispensing device 10 (funnel apparatus), as shown in Fig. 1, having: a fluid collection member 14 including a rim, as shown in the figure above; and a central portion, as shown in the figure above; and a plurality of runner tubes 20 extending away from the fluid collection member 14, as shown in the figure above; wherein the funnel apparatus 10 is mounted on an assembly 62, 72, as shown in Fig. 5, including a plurality of input port holes 38, as shown in Fig. 1; wherein each of the plurality of runner tubes 20 comprises a flexible section 102 (flexible section, see col. 4, lines 54-68, elements 104, 118, 108 are flexible), as shown in Fig. 3A; wherein a centerline of the funnel apparatus 10 is aligned with a centerline of the assembly 62, 72, as shown in Fig. 5; and wherein a lower section 34 of each of the plurality of runner tubes 20 is inserted into a respective input port hole 38 of the plurality of input port holes 38, as shown in Fig. 1.
	Dowd lacks a filter assembly.  However, it would have been obvious to one of ordinary skill to use the device disclosed by Down in a filter assembly since one of ordinary skill would recognize to use the device according to a desired application.  The plurality of containers 36 may be considered part of a filter assembly, for example, the embodiment of Fig. 5 includes a screen 86 and Fig. 6 includes a screen 120, and therefore, it is obvious that the device disclosed by Dowd can be used in a filter assembly.

	With respect to claim 29, Dowd lacks wherein a number of the plurality of input port holes is more than a number of the plurality of runner tubes.  However, this would have been obvious to one of ordinary skill in the art since one of ordinary skill would recognize that during operation, there can be more containers 36 than tubes 20, said containers 36 having input port holes 38 and they can be filled in batches.

	With respect to claim 33, Dowd lacks wherein the funnel apparatus is made of an elastic material with varying durometer.  However, this would have been obvious to one of ordinary skill in the art in order to provide a durable and flexible material since one of ordinary skill would recognize to choose a desired material according to a desired application (see MPEP 2144.07 which states as obvious “The selection of a known material based on its suitability for its intended use”).  

	With respect to claim 34, Dowd discloses wherein the plurality of runner tubes 20 comprises a first runner tube comprising a flexible section 102 comprising sections 104, 118, 108 (plurality of folds, a plurality of ribs, or a plurality of frustra shapes), as shown in Fig. 3A; and a second runner tube 20 excluding a flexible section 102, since the flexible section 102 is removable (see col. 4, lines 64-68).

With respect to claim 36, Dowd discloses wherein the flexible section 102 is between the upper section 26 and the lower section 54, as shown in Fig. 3B.  Dowd does not disclose wherein a length of the upper section is shorter than a length of the lower section; however, this would have been obvious to one of ordinary skill in the art since one of ordinary skill would recognize that part of the tube 20 can be considered to be an upper section shorter than the rest of the tube and since the specific length claimed by applicant is considered to be nothing more than a choice of engineering skill, choice or design that a person having ordinary skill in the art would have found obvious during routine experimentation based among other things, on desired accuracy, since the courts have held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than a prior art device, the claimed device was not patentably distinct from the prior art device (see In re Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (FED. Cir. 1984), cert. Denied, 469 U.S. 830, 225 USPQ 232 (1984)).

	With respect to claim 37, Dowd discloses wherein a respective lower end 162 of each of the plurality of runner tubes 20 is moveable relative to a respective upper end of each of the plurality of runner tubes 20, as shown in Figs. 8A-8B.

	With respect to claim 38, Dowd discloses wherein the lower end 34, 54, of each of the plurality of runner tubes 20 is inserted into the respective input port hole 38 of the plurality of input port holes of the filter assembly, as shown in Fig. 1.


Allowable Subject Matter
Claims 25 and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: Claim 25 would be allowed because the prior art of record does not show or suggest wherein each of the plurality of runner tubes comprises a flexible section comprising a first plurality of frustra shapes on an outer surface of each of the plurality of runner tubes; and a second plurality of frustra shapes on an inner surface of each of the plurality of runner tubes, in combination with any remaining limitations in the claim.  Dowd lacks this limitation and it would have not been obvious to modify because there is no reason or suggestion to do so and the device would not operate as intended.
	Claim 32 would be allowed and the reasons for allowance were indicated in the previous Office Action.


Response to Arguments
Applicant’s arguments with respect to claim(s) 18-29 and 32-38 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	In response to applicant’s argument that Schneider and Tyree lacks the new limitations of the amended claims: Dowd teaches the new limitations of amended claims 18, 27 and 38, as stated above.  Since claim 28 was previously indicated allowable, this action has been made non-final because claim 28 is now rejected under 103 with the new reference Dowd. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE GONZALEZ whose telephone number is (571)272-5502. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MADELINE GONZALEZ/Primary Examiner, Art Unit 1778